Citation Nr: 1017609	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1980 
to May 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran originally submitted this claim in October 2003, 
which was denied by the RO in the December 2003.  After 
perfecting an appeal, the Board denied the claim in the 
October 2006; the Veteran appealed to the United States Court 
of Appeals for Veterans' Claims (Court).  In February 2008, 
the Court issued a memorandum decision vacating the Board's 
October 2006 decision with respect to the issue of service 
connection for sarcoidosis and remanded the issue for further 
development.  In February 2009, the Board remanded this issue 
and directed the RO to provide the Veteran with notice to 
schedule him for a VA examination, and to obtain relevant 
treatment reports that had been generated during the pendency 
of the appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After the RO completed such development, 
the denial of the claim was continued in the June 2009 
supplemental statement of the case.  The issue has been 
remitted to the Board for further appellate review.

In February 2009, the Board also remanded the issue of 
entitlement to service connection for allergic rhinitis.  
This claim was granted by the RO in the May 2009 rating 
decision and assigned a noncompensable evaluation, effective 
August 10, 2004.  The Veteran has not perfected an appeal for 
the issue of a compensable initial evaluation for allergic 
rhinitis, thus, the Board lacks jurisdiction for further 
review.


FINDING OF FACT

The medical evidence of record demonstrates that sarcoidosis 
is related to the Veteran's active duty service.


CONCLUSION OF LAW

Sarcoidosis was incurred in or due active military service. 
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from August 
1980 to May 1981.  Herein, the Veteran is seeking service 
connection for sarcoidosis, which he claims was due to his 
service aboard an aircraft carrier.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for certain chronic diseases, 
including sarcoidosis, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

A longitudinal review of the Veteran's service treatment 
records revealed no complaints of or treatment for 
sarcoidosis.

In May 2001, a computerized tomography (CT) scan of the 
Veteran's chest demonstrated changes of "interstitial lung 
disease, most consistent with sarcoidosis, given the 
nodularity."  In a separate May 2001 private pulmonary 
consultation, a chest x-ray revealed significant 
abnormalities of bilateral pulmonary infiltrates.  A CT scan 
revealed interstitial lung disease with areas of nodular 
infiltrate.  The Veteran denied significant symptoms, but 
reported possible increased shortness of breath over the 
prior year, worse in the last 3 to 4 months.  Upon 
examination, the lungs had very mild coarse breath sounds, 
bilaterally, and no overt egophony.  The examiner assessed 
interstitial lung disease, unclear etiology.

In June 2001, a chest x-ray led to a diagnosis of 
interstitial lung disease.  After a flexible fiberoptic 
bronchoscopy was performed, the postoperative diagnosis was 
normal endobronchial examination.  Also in June 2001, a 
pulmonary function test resulted in normal initial 
spirometry; total lung capacity at the low limits of normal; 
decreased residual volume, consistent with early restrictive 
process; and normal diffusion capacity, airway resistance, 
and flow of volume loop.  The impression was early 
restrictive lung disease.

In July 2001, an x-ray revealed nodular interstitial 
thickening in the mid to upper lung, bilaterally.  The 
impression was moderate diffuse nodule interstitial lung 
disease, mainly in the upper lungs, suspicious of 
sarcoidosis.

In an October 2001 letter from a private doctor, B.J., M.D., 
stated that the diagnosis was sarcoidosis, which was biopsy-
proven.  In January 2002, Dr. J. again stated that a biopsy 
supported a sarcoidosis diagnosis.

In a December 2003 statement, the Veteran asserted that he 
served on an aircraft carrier and that his duties included 
cleaning the filtering system of the system that controlled 
the environment for the aircraft carrier computers and 
cleaning the outside radar dishes.

In April 2004, with respect to determining if the Veteran's 
sarcoidosis "could have developed" during his active duty 
service, Dr. J. opined that the Veteran was essentially 
asymptomatic, that sarcoidosis was found during a routine 
chest x-ray, and that it was, therefore, "nearly 
impossible" to determine the onset.  Generally speaking, Dr. 
J. stated that the etiology of sarcoidosis was unknown and, 
further, that "medical science has not yet identified an 
exact etiology" for sarcoidosis.  As such, Dr. J. asserted 
that "it is impossible for me or anyone else to give a 
statement as to what the exact etiology [is] of [the 
Veteran's]" sarcoidosis.  In conclusion, the doctor stated 
that he

cannot state that [the Veteran's] 
sarcoidosis occurred while he was in the 
military, obviously.  However, I also 
cannot say that it did not.  The 
statement that I would have to make[,] 
therefore[,] would be that it is just as 
possible as not that the [Veteran's 
sarcoidosis] could have been contracted 
while he was in the military services.

In August 2004, the Veteran submitted an article regarding 
sarcoidosis among Navy men that had enlisted from 1965 to 
1993.  The article stated that "[n]o association was 
identified between increased risk for sarcoidosis and ever 
having served on a ship; however[,] a statistically 
significant association was identified between increased risk 
for sarcoidosis and ever having served on aircraft 
carriers."

In February 2005, the Veteran reported a history of 
sarcoidosis.  Upon examination, his lungs were clear to 
auscultation, and there were no wheezes, ronchi, or rales.  
The primary diagnosis was sarcoidosis.

In May 2009, the Veteran underwent a VA examination to 
determine the etiology of his currently diagnosed 
sarcoidosis.  The examiner review the Veteran's claims file, 
including his service treatment records, post-service 
treatment records, and the articles submitted by the Veteran.  
The Veteran complained of shortness of breath.  After 
conducting an extensive literature search of "reliable, 
renowned, and well-documented/respected medical web 
sources," the examiner reported:

The vast majority of authorities state 
the cause of sarcoidosis [as] being 
unknown.  Genetic and environmental 
factors are occasionally mentioned.  
However, the vast majority of these 
articles state the exact cause of 
sarcoidosis is still unknown.  
[Sarcoidosis] is much more prevalent in 
the African-American population that in 
Caucasians.  I also reviewed the 
documentation that the [Veteran] 
submitted.  Unfortunately, these are 
only rare articles, as these items are 
not well documented in the medical 
literature.  In other words, there is no 
extensive documentation to support that 
deck grinding is the specific cause of 
sarcoidosis.  This is stated because the 
vast majority of medical sources did not 
mention deck grinding.  There have been 
some questions raised concerning this, 
but no specific studies have provided 
this nexus.  However, it does appear to 
be quite perplexing.  Some articles have 
mentioned the inhalation of 
environmental agents, which causes an 
immune response, which sometimes does 
not clear.

...

Again, unfortunately, there is no 
extensive documentation that 
specifically shows specific 
environmental agents being the exact 
cause of sarcoidosis.  Therefore, to 
provide any opinion as to whether [the 
Veteran's] currently diagnosed 
sarcoidosis is related to [his] active 
military service would be resorting to 
mere speculation.

In September 2009, the Board requested a medical advisory 
opinion from the Veterans Health Administration.  The Board 
requested that a pulmonologist render an opinion as to 
whether the Veteran's currently diagnosed sarcoidosis had its 
clinical onset during or was causally related to his active 
duty service.  In December 2009, J.M., M.D., stated, in 
relevant part, that the 

exact etiology of [s]arcoidosis is 
unknown, and it is impossible to say 
that the [Veteran's] currently diagnosed 
[s]arcoidosis is in any way casually 
[sic] linked to his active military 
duty.  I agree about any opinion as to 
whether the [Veteran's] currently 
diagnosed [s]arcoidosis is in any way 
related to his active military duty.  
This would be only a mere speculation.

The evidence of record included several diagnoses of 
sarcoidosis.  Consequently, the salient issue in this case is 
whether the Veteran's sarcoidosis was incurred in or due to 
his active military service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  In deciding this appeal, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is also mindful that it cannot make its 
own independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another provided the reasons therefore are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

There are 3 opinions of record addressing the etiology of the 
Veteran's sarcoidosis: Dr. J.'s April 2004 opinion, the VA 
examiner's May 2009 opinion, and the pulmonologist's December 
2009 opinion.  All 3 medical professionals concluded that 
medical science has yet to determine the exact etiology of 
sarcoidosis.  Based on this, the VA examiner and the 
pulmonologist did not deliver an opinion as to whether the 
Veteran's sarcoidosis was incurred or was due to his active 
duty service.  Dr. J.'s opinion was couched in speculative 
language, however, he opined that he could not say whether 
the Veteran's sarcoidosis occurred while he was in the 
military, could also not say that it did not.  Dr. J 
concluded that it would be as possible as not that the 
Veteran's sarcoidosis was contracted while he was in the 
military.  Although speculative at best, Dr. J is the only 
physician that ventured to give an opinion.  The Board found 
no evidence of record that reasonably disassociated the 
Veteran's sarcoidosis from his active duty service.  
Accordingly, the Board finds that evidence of record is at 
least in equipoise because there is a reasonable basis to 
determine that the Veteran's sarcoidosis had its onset during 
his active duty service.  "Medicine is more art than exact 
science, and . . . a medical opinion [need not] be expressed 
in terms of certainty" in order to support a claim.  See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  Accordingly, 
with application of the doctrine of reasonable doubt, Board 
finds that the Veteran's sarcoidosis is related to his active 
military service and, thus, service connection for 
sarcoidosis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for sarcoidosis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


